Title: From John Adams to David Sewall, 8 February 1823
From: Adams, John
To: Sewall, David



Dear Sir
Montezillo February 8th. 1823

Though I cannot, read, nor write, I can feel as sensibly as ever, a friendship of seventy years of age. Your letters always give me pleasure; The difficulties arrising in your State, are nothing at all, they will be nothing but an amusement to you for a few years to come; what is a penitentiary, or a seat of Government, they will occasion a little squib scribbling and sparring for a few years, and then will be settled, for the best accommodation of the People, and then all will acquies as quietly as lambs,—I feel much curiosity concerning your Kittery Bridge, Our Country growes like a Gosling, like a Mushroom or like a Gourd. But it is not grown with one moment quicker rapidity than I expected it would fifty years ago—My constant correspondence for half a Century, has expressed this expectation, in equally, as strong terms,—give human nature full scope and there is energy enough in it, to produce all these, and still greater effects,
Fear not to tax the politeness of your friend by confering fresh favours, upon your Classmate
John Adams
PS your State is destined to be the greatest in New England—

